50 Wash. 2d 194 (1957)
310 P.2d 232
SAM COLLINS, Respondent,
v.
THE DEPARTMENT OF LABOR AND INDUSTRIES et al., Appellants.[1]
No. 33956.
The Supreme Court of Washington, Department Two.
April 25, 1957.
The Attorney General, John J. Quine, Assistant, Stark & Hill, and Russell F. Stark, for appellants.
James J. Solan, for respondent.
FOSTER, J.
This very simple industrial insurance case involves only a dispute of fact on which the jury's verdict is conclusive.[2]
Respondent reported his injury, which was adjudicated compensable by the industrial insurance division of the department of labor and industries.
Subsequent to the closing of the claim, respondent made application for a reopening on the ground that his condition had become worse since the last closing. Pursuant thereto, the supervisor of industrial insurance reopened the claim, ordered hospitalization and medical aid, and under date of December 24, 1953, upon medical reports, adjudicated the disability to be twenty-five per cent of the amount provided by law, and paid the statutory compensation therefor.
*195 On January 11, 1954, respondent sought a review of that order before the board of industrial insurance appeals. Evidence was presented for and against an increased award, before an individual delegated by the board of industrial insurance appeals, beginning April 28, 1955; and on February 6, 1956, the board of industrial insurance appeals mailed respondent a seven-page typewritten document labeled "Decision and Order," affirming the order of the supervisor of industrial insurance.
From that order, within the time limited by law, respondent appealed to the superior court, where the case was tried to a jury on April 26, 1956, upon the transcript of the evidence taken before the examiner for the board of industrial insurance appeals. The jury returned a verdict awarding respondent fifty per cent of the amount authorized by law, upon which verdict judgment was entered, from which the department of labor and industries and the Willapa Harbor Lumber Company jointly appeal to this court.
No complaint is made of the instructions, and the three separate assignments of error relate only to the sufficiency of the evidence. A vast array of cases, both domestic and foreign, are cited in the briefs, but we find no occasion to discuss any of them.
[1] When the supervisor of industrial insurance reopened respondent's claim and made an increased award from which the respondent appealed, the only issue was the extent of the disability, which was purely a question of fact, and the verdict is well within the range of the evidence.
The judgment is affirmed.
HILL, C.J., SCHWELLENBACH, DONWORTH, and ROSELLINI, JJ., concur.
July 11, 1957. Petition for rehearing denied.
NOTES
[1]  Reported in 310 P. (2d) 232.
[2]  Bilski v. Department of Labor & Industries, 8 Wn. (2d) 594, 113 P. (2d) 62; Sumerlin v. Department of Labor & Industries, 8 Wn. (2d) 43, 111 P. (2d) 603; Alfredson v. Department of Labor & Industries, 5 Wn. (2d) 648, 105 P. (2d) 37.